Title: To George Washington from Brigadier General Alexander McDougall, 22 December 1776
From: McDougall, Alexander
To: Washington, George



My dear General
Morris Town [N.J.] 22d Decr 1776

I was happy to find that your favor to Col. Vose directed him to Stay in this State.
But I am extreamly Chagrined, that the object of that order is not likely to be Effected. This State is totally deranged, without Government, or officers civil or military in it that will act with any Spirit. Many of them have gone to the Enemy for Protection, others are out of the State, and the few that remain are mostly indecisive in their Conduct. The Militia are without leaders and many of them not in the Power of the enemy are dispirited. Besides they have numerous and active enemies and false friends among them. Those under Col. Ford, since the late Skirmish, have decreased to about 200. In this deplorable State, I have received intelligence different ways that the Enemy have it in design to March to this Town, from three different routs, vizt from Brunswick Via of Baskinridge, from Elizabeth Town Via of C[h]atham, & from Newark another. The Force of the Enemy at those Posts and between them cannot upon the lowest computation on good advice be less than 3900 men. Last Night I called a Council of the Principal Gentlemen, & Officers of the Militia to determine what was Proper to be done in the Present exegincey of our affairs. They were clearly of opinion, that all the militia which could be raised would fall far short with the Continental Troops of the Strength of the Enemy. I then represented to them the inutility of exposing Col. Vose’s corps to fall into the Hands of the Enemy, which would retard the new levies, and be a loss to the Cause in General without any prospect of affording Support to a People who would not aid in it themselves. Upon the whole, to Satisfy some of the Council the most sanguine: it was determined to keep the Continental Troops for a day or two, till we should be informed whether your motions after the Enemy were likely to

work releif by diversion, or whether you could Spare any Support as the Enemy was retiring. But as my retreat was in danger of being cut off, if the enemy moved to Morris Town as was apprehended I have withdrawn the Troops to this Town, to keep my Communication open with the Country; and left Guards below to watch the motions of the Enemy. If the Militia do not Collect in a day or two, (as Summonds are gone out for that purpose) I shall be obliged if the Enemy move towards this to carry off the Troops to join General Heath, as I shall not be able to procure Provisions Sufficient to join you; indeed it will be difficult to get enough for their march to Kings ferry. The warrants are not Issued to raise the Continental Troops, nor are there any Steps taken, to raise the Levis which were to Serve to the first of april. If some releif is not afforded to them (And I am at a loss to know from whence it can come) more than I have in my Power, they will fall an easy prey to the Enemy. when I anticipate the bad Consequences that will result to the Common Cause from the Submission of this State, it renders me almost unfit for any business. The Northern expedition of last year Cost me my E[l]dest son, and the Captivity of the other, who is now a Prisoner on his Parole to General Charlton. As he was at the taking of St John’s and Chamble I cannot but be of opinion, that he is entituled to the benefit of one of the officers taken at those Posts for his release. He was A Prisoner longer than any taken to the South[w]ard; and in this View a Claim to be released before them. His name is Ranald Stephen McDougall was Second Lieutenant in my old Regiment. If the General has the naming the officers who are to be exchanged for those taken, at St Johns and Chamble I beg this Youth may be one of them. Frequent interruptions I hope will excuse the incorrectness of this, as well as apologize for not Copying it. I have the Honor to be with Great Truth and regard Your Excellency’s very Humble servant

Alexr McDougall

